Case: 4:20-cr-00057-RLW-PLC Doc. #: 2 Filed: 01/22/20 Page: 1 of 2 PageID #: 5



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION
                                                                                   JAN 2 3 ZOZO
UNITED STATES OF AMERICA,                            )                           U.S. DISTRICT COURT
                                                                               EASTERN DISTRICT OF MO
                                                     )                                 ST. LOUIS -
                      Plaintiff,                     )
                                                     )
v.                                                   )
                                                     )
NEKO SEBASTIAN SMITH,                                )
                                                            4:20CR00057 RLW/PLC
                                                     )
                      Defendant.                     )

                                         INDICTMENT

                                          COUNT ONE

       The Grand Jury charges that:
                                    ,-
      On or about December 12, 2019, in the City of St-Louis, within the Eastern District of
       \

Missouri,

                                   NEKO SEBASTIAN SMITH,

the Defendant herein, did attempt to obstruct, delay, or affect commerce or the movement of any

article or commodity in commerce by robbery of White Castle,: a commercial establishment

engaged in interstate or foreign commerce and in the business of buying and selling articles and

commodities that have been previously transported in interstate or foreign commerce.

     In violation of Title 18, United States Code, Sections 1951 (a), and punishable under Title 18,

United States Code, Section 195l(a).

                                         COUNT TWO

     The Grand Jury further charges that:

     On or about December 12, 2019, in the City of St. Louis, within the Eastern District of

Missouri,

                                   NEKO SEBASTIAN SMITH,
Case: 4:20-cr-00057-RLW-PLC Doc. #: 2 Filed: 01/22/20 Page: 2 of 2 PageID #: 6



the Defendant herein, knowingly possessed and brandished a firearm, in furtherance of a crime of

violence for which he may be prosecuted in a court of the United States, that is, interference with

interstate commerce by robbery, in violation of Title 18, United States Code, Section 1951, as set

forth in Count One.

     In violation of Title 18, United States Code, Sections 924(c)(1 ), and punishable under Title

18, United States Code, Section 924(c)(l)(A)(ii).


                                                            A TRUE BILL


                                                            FOREPERSON


       JEFFREY B. JENSEN
       United States Attorney


       DONALD S. BOYCE, #6282562IL
       Assistant United States Attorney
